           Case 1:20-vv-00644-UNJ Document 39 Filed 05/24/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 20-644V
                                        (not to be published)


    PAMELA GARSTKIEWICZ, as executor
    of Estate of Edward Braddock Jones, III,                    Chief Special Master Corcoran


                          Petitioner,                           Filed: April 20, 2021
    v.
                                                                Special Processing Unit                 (SPU);
    SECRETARY OF HEALTH AND                                     Attorney’s Fees and Costs
    HUMAN SERVICES,

                         Respondent.


David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On May 26, 2020, Pamela Garstkiewicz, as executor of the estate of Edward
Braddock Jones III filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner
alleges that Mr. Jones developed Guillain-Barré syndrome, which caused his death, as a
result of an influenza vaccine that was administered on October 15, 2019. (Petition at 1).



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00644-UNJ Document 39 Filed 05/24/21 Page 2 of 2




On December 21, 2020, a decision was issued awarding compensation to Petitioner
based on the Respondent’s proffer. (ECF No. 27).

       Petitioner has now filed a motion for attorney’s fees and costs, dated March 31,
2021 (ECF No. 34), requesting a total award of $27,692.41 (representing $25,411.00 in
fees and $2,281.41 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that no out-of-pocket expenses were incurred. (ECF No. 34
at 51). Respondent reacted to the motion on April 1, 2021, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case, but deferring resolution of the amount to be awarded to my discretion. (ECF No.
35). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $27,692.41 (representing $25,411.00 in fees and $2,281.41 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2
